DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 3/2/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 6-7, 9-10, 12-13, 15, and 18-28 stand rejected. Claims 4-6, 8, 10-11, 16-18, and 29-53 are previously cancelled. Claims 1-3, 7, 9, 12-13, 15, 19-28, and 54-56 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/2/2022, with respect to 112(a) rejections and specification objections have been fully considered and are persuasive.  The claim rejections and objections has been withdrawn.

Applicant further argues the 103 rejection on Pg 8, indicating that integrating semiconducting materials like rutile or titanium oxides or commercially available semiconducting devices like silicon solar panels, into the bioelectrochemical systems which may significantly enhance microbial activity and even performance of the bioelectrochemical systems. It may create an electropositive potential at the semiconducting location perhaps to enhance oxidation capability at an anode of the bioelectrochemical system and its influenced vicinity and even increase reductive potential at a cathode and its influenced vicinity. A photobioelectrochemical system may provide a stand-alone catalyst in a circuit, and may work on the anode perhaps to turn it into an "electron pump" thanks to the electron-hungry holes that may be created when the catalysts may be exposed to light. The Examiner notes that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adding materials like rutile or titanium oxides or commercially available semiconducting devices like silicon solar panels may significantly enhance microbial activity and even performance of the bioelectrochemical systems. Or that it may create an electropositive potential at the semiconducting location perhaps to enhance oxidation capability at an anode of the bioelectrochemical system and its influenced vicinity and even increase reductive potential at a cathode and its influenced vicinity. Or that the electron-hungry holes that may be created when the catalysts may be exposed to light, which may work on the anode perhaps to turn it into an “electron pump”) are not recited in the rejected claim(s) of claim 1 or 28.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Arguments/Remarks, filed 3/2/2022, with respect to the rejection(s) of amended claim(s) 1-3, 7, 9, 12-13, 15, 19-28, and 54-56 under 103(a) have been fully considered and are persuasive.  The rejection of Jin and Hoffmann are withdrawn, as they are not applicable to the currently amended claims. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electron pump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9, 12-13, 15, 19-
The term “strong potential” in claim 1 line 12-13 and claim 28 line 13 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 line 20 and claim 28 line 18 recites “electron pump”. It is unclear what an electron pump is. Applicant’s specifications Pg3 L16-19 indicates, “A photo-bioelectrochemical system may provide a stand-alone catalyst in a circuit, and may work on the anode perhaps to turn it into an “electron pump” thanks to the electron-hungry holes that may be created when the catalysts may be exposed to light.” For the purpose of Examination, the Examiner interprets an electron pump as a system where the photo-bioelectrochemical system can utilize the electrons generated from a light source. 
Claims not mentioned above that depend on rejected claims are also rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 12-13, 15, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US2009/0029198; hereinafter “Jin”) in view of Hoffmann et al. (US2014/0209479; hereinafter “Hoffmann”), with evidence from Knier (NPL NASA – How do Photovoltaics Work?).
Applicant’s claims are directed towards a method.
Regarding claims 1-3, 7, 9, 12-13, 15, and 19-27; Jin discloses a method for degradation of contaminants(See Jin par. [4]; biodegradation of contaminants in groundwater) comprising the steps of:
providing an anode within an environmental media having a contaminant (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13. The anode chamber containing an anaerobic microbial population and at least one contaminant);
providing a microbial population near said anode (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13 with anode 12. The anode chamber containing an anaerobic microbial population and at least one contaminant);
providing a cathode (See Jin par. [31, 33]; cathode chamber 18 with cathode 17);
facilitating growth of said microbial population near said anode and within said surrounding matrix from said increased oxidation (See Jin par. [46], Fig. 2-3; at least one anaerobic microbial population may form a biofilm on at least one anode of the anode chamber);
metabolizing said contaminant in said environmental media with said microbial population to generate electrons and protons (See Jin par. [5, 46]; microbial fuel cell generates electrical current by microbial metabolism. Furthermore, it is indicated above that the anode/cathode undergo oxidation/reduction in order to generate an electrical current.); and 
boosting destruction and degradation of at least some of said contaminant (See Jin par. [4]; groundwater remediation. Par. [16, 31-32, 42]; utilizing microbial fuel cell (MFC) to remediate petroleum impacted groundwater.).
Jin does not disclose connecting a semi-conducting material to a circuit that connects said anode and said cathode; creating photochemical-reactions in said semi-conducting material by exposing said semiconducting material to a light source; creating electron-hole pairs by releasing photoelectrons in said semi-conducting material from said photochemical-reactions in said semi-conducting material resulting in a strong potential for said semi-conducting material to harvest electrons from said anode and said environmental media, and an increased oxidation and increased electron accepting potential near said anode and in a surrounding matrix of said environmental media; creating an electron-driving potential or an electron pump with said electron-hole pairs when said semi-conducting material is exposed to said light source that speeds up electron transfer between said anode and said cathode and in said environmental media having said contaminant; and boosting destruction and degradation of at least some of said contaminant with said electron-driving potential or said electron pump.
Hoffmann relates to the prior art by disclosing a wastewater treatment system that utilizes a photovoltaic panel as a source of electricity (See Hoffmann abstract, Pr. 6). The system discloses connecting a semi-conducting material to a circuit that connects said anode and said cathode (See Hoffmann Pr. 98, 132, 157, 224, 226; Fig. 3C, 23A; the electrochemical reactor includes a series of metal anodes coated with nano-particulate semiconductors and anodes are matched with stainless steel cathodes. Silicon solar panel that contain solar cells 308); creating photochemical-reactions in said semi-conducting material by exposing said semiconducting material to a light source (See Hoffmann Pr. 137, 150, 222; electrochemical reactor 110 uses electrodes powered by electricity that is generated by conversion of sunlight using photovoltaic modules); creating electron-hole pairs by releasing photoelectrons in said semi-conducting material from said photochemical-reactions in said semi-conducting material resulting in a strong potential for said semi-conducting material to harvest electrons from said anode and said environmental media (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. The photovoltaic may be a polycrystalline. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction. Furthermore, the photovoltaic cell is shown to draw the electrons from the anode side, while utilizing the electrons on the cathode side. See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.); creating an electron-driving potential or an electron pump with said electron-hole pairs when said semi-conducting material is exposed to said light source that speeds up electron transfer between said anode and said cathode and in said environmental media having said contaminant (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. The media that the anode and cathode are in is urea/urine. Pr. 167; electron transfer from the cathodes to water or protons. Pr. 173, 222; increased electron conductivity. In addition, UV-visible light illumination of the anode generates light-induced hole-electron pairs which further increases measured electrical conductivity. Furthermore, See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.); boosting destruction and degradation of at least some of said contaminant with said electron-driving potential or said electron pump (Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. Fig. 5A-C; utilizing a photovoltaic powered wastewater electrolysis system.). 
Hoffmann further indicates that the photovoltaic-powered wastewater electrolysis cell (PWEC) allows operation free of an electrical grid or from subsurface urban infrastructure. Therefore, the PWEC as an off-the-grid technology can be integrated into a water management scenario in order to reduce pollutant (See Hoffmann Pr. 149).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Jin’s system that is processing and treating wastewater, with Hoffmann’s utilization of a semi-conducting material in the form of silicon solar cells, in order to provide a sustainable, traditional infrastructure-free approach to the handling and processing of liquid wastewater treatment, which may be free of an electrical grid or from subsurface urban infrastructure (See Hoffmann par. [131-132]), allowing an off-the-grid technology to be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use efficiency by wastewater reuse and reducing water consumption for energy production (See Hoffmann Pr. 149).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1 wherein said contaminant is chosen from petroleum hydrocarbons, volatile organic compounds, semi-volatile organic compounds, ethers, fuel oxygenates, ketones, alcohols, amines, amides, monoaromatic compounds, chlorinated solvents, halogenated hydrocarbons, endocrine disrupting compounds, dioxanes, dioxins, polycyclic aromatic hydrocarbons, polychlorinated biphenyls, chlorobenzenes, phenols, chlorophenols, perfluorinated compounds, chemical oxygen demand, heavy metals, arsenic, selenium, nitrate, perchlorate, carbon dioxide, sulfur oxides, nitrogen oxides, and any combination thereof (See Jin par. [2, 43], contaminants like petroleum hydrocarbon, alcohols, and organic wastes).
Claim 3: The method of claim 1 wherein said environmental media is chosen from water, soil, sediment, groundwater, wastewater, surface water, gravel, coal, peat, fractured rock, air, flue gas, and any combination thereof (See Jin par. [46]; environmental media may be ground environment, wastewater, soil, groundwater, sediment, surface water, petroleum-impacted saturated soils, and the like).
Claim 7: The method of claim 1 wherein said semi-conducting material is chosen from silicon solar cells, perovskite, rutile, anatase, sphalerite, goethite, metal oxides, mixed metal oxides, metal sulfides, (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; silicon solar panel that contain solar cells 308).
Claim 9: The method of claim 1 and further comprising a step of providing a power source connected to said anode (See Jin Fig. 1/9, par. [32-33]; electrical power is generated from the transfer of electrons from the anode to cathode chamber. The electrons travel from the anode through an external circuit (that contains some type of load, resistor light bulb, etc.) and to the cathode. See Hoffmann par. [98, 131-132, 157, 224, 226], Fig. 3C, 23A; silicon solar panel that contain solar cells 308 that are attached to a PV array to provide 24 hours of continuous operation).
Claim 12: The method of claim 9 wherein said step of providing a power source comprises the step of continuously providing power to said anode (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; providing continuous operation with the photovoltaic array).
Claim 13: The method of claim 12 wherein said step of continuously providing power to said anode comprises a power source chosen from a solar power source coupled with a battery (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; providing continuous operation with the PV), a solar power source coupled with a transformer, a solar power source coupled with a rectifier, a solar power source coupled with a direct current power supplier, a wind power source coupled with a battery, a wind power source coupled with a transformer, a wind power source coupled with a rectifier, a wind power source coupled with a direct current power supplier, and any combination thereof.
Claim 15: The method of claim 1 wherein said environmental media comprises wastewater (See Jin par. [46]; environmental media may be wastewater).
Claim 19: The method of claim 1 and further comprising the step of maximizing electron transfer at said anode (See Jin par. [36]; maximum power of the MFC may be influenced by many factors including cell design, microbial species, microbial activity, substrate composition and concentration and temperature – these may be modified at the anode and cathode chamber.).
Claim 20: The method of claim 1 wherein said anode comprises a stainless-steel anode (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon)
Claim 21: The method of claim 1 wherein said anode comprises an anode with bristles (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon. The ribbons of the anode contains ends that sticks out like bristles.).
Claim 22: The method of claim 1 wherein said anode comprises a column shaped anode (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon. The number of anodes are vertical and are in separate columns.).
Claim 23: The method of claim 1 and further comprising the step of installing a plurality of anodes vertically in said environmental media (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon. The number of anodes are vertical and are in separate columns and are located in environmental media 22.).
Claim 24: The method of claim 23 wherein said step of installing a plurality of anodes vertically in said environmental media comprises the step of installing said plurality of anodes vertically in rows in said environmental media (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain anode with 1cm width stainless steel ribbon. The number of anodes are vertical and are in separate columns. The anode further contains horizontal rows of the anode ribbons.).
Claim 25: The method of claim 19 wherein said step of maximizing electron transfer at said anode comprises the step of providing a plurality of stainless-steel, column shaped anodes with bristles which are vertically installed in said environmental media (See Jin Fig. 3, par. [48-50]; anode chamber 13 may contain stainless steel anode with 1cm width stainless steel ribbon). 
Claim 26: The method of claim 15 and further comprising the step of utilizing an aeration treatment system for wastewater with said anode, said cathode and said power source connected to said anode (See Jin par. [51]; the cathode chamber is filled with the phosphate buffer and aerated to maintain an oxygenated environment)).
Claim 27: The method of claim 9 and further comprising the step of connecting said power source to said anode for a time chosen from about one minute to about one month (See Jin Fig. 6, par. [20]; time of the cell potential during a 21 day experiment).

Claims 28, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US2009/0029198; hereinafter “Jin”) in view of Hoffmann et al. (US2014/0209479; hereinafter “Hoffmann”), with evidence from Knier (NPL NASA – How do Photovoltaics Work?).
Applicant’s claims are directed towards a method.
Regarding claims 28, 54-56; Jin discloses a contaminant reduction system (See Jin par. [4]; biodegradation of contaminants in groundwater) comprising:
an anode in an environmental media (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13. The anode chamber containing an anaerobic microbial population and at least one contaminant);
a microbial population near said anode (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13 with anode 12.);
a contaminant in said environmental media (See Jin par. [31, 33], Fig. 1; fuel cell 14 containing an anode chamber 13 with anode 12. The anode chamber containing an anaerobic microbial population and at least one contaminant);
a cathode (See Jin par. [31, 33]; cathode chamber 18 with cathode 17);
growth of said microbial population as a result of said increase oxidation (See Jin par. [46], Fig. 2-3; at least one anaerobic microbial population may form a biofilm on at least one anode of the anode chamber);
a boosted destruction and degradation of said at least one contaminant (See Jin par. [4]; groundwater remediation. Par. [16, 31-32, 42]; utilizing microbial fuel cell (MFC) to remediate petroleum impacted groundwater.).
Jin does not disclose a semi-conducting material connected to a circuit that connects said anode and said cathode; light from a light source; photochemical-reactions in said semiconducting material resulting from exposure to said light which release photoelectrons and create electron-hole pairs in said semi-conducting material; a strong potential for said semi-conducting material to harvest electrons from said anode and said environmental media; an increased oxidation and increased electron accepting potential near said anode and in a surrounding matrix of said environmental media; an electron driver or an electron pump based on said electron-hole pairs capable of speeding up electron transfer between said 
Hoffmann relates to the prior art by disclosing a wastewater treatment system that utilizes a photovoltaic panel as a source of electricity (See Hoffmann abstract, Pr. 6). The system discloses a semi-conducting material connected to a circuit that connects said anode and said cathode (See Hoffmann Pr. 98, 132, 157, 224, 226; Fig. 3C, 23A; the electrochemical reactor includes a series of metal anodes coated with nano-particulate semiconductors and anodes are matched with stainless steel cathodes. Silicon solar panel that contain solar cells 308); light from a light source; photochemical-reactions in said semiconducting material resulting from exposure to said light which release photoelectrons and create electron-hole pairs in said semi-conducting material (See Hoffmann Pr. 137, 150, 222; electrochemical reactor 110 uses electrodes powered by electricity that is generated by conversion of sunlight using photovoltaic modules); a strong potential for said semi-conducting material to harvest electrons from said anode and said environmental media (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. The photovoltaic may be a polycrystalline. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction. Furthermore, the photovoltaic cell is shown to draw the electrons from the anode side, while utilizing the electrons on the cathode side. See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.);  an increased oxidation and increased electron accepting potential near said anode and in a surrounding matrix of said environmental media (See Hoffmann Fig. 7; Pr. 167; electrochemical oxidation of organic contaminants take place at the anodes while reduction simultaneously takes place at the cathodes); an increased electron flow from said anode to said cathode from said electron-hole pairs, said increased oxidation, and said increased electron accepting potential (See Hoffmann Pr. 167; electron transfer from the cathodes to water or protons. Pr. 173, 222; increased electron conductivity. In addition, UV-visible light illumination of the anode generates light-induced hole-electron pairs which further increases measured electrical conductivity.); an electron driver or an electron pump based on said electron-hole pairs (See Hoffmann Pr. 137, 223-226; Fig. 17C, 21, 23A-B; photovoltaic panels may be utilized. Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. The media that the anode and cathode are in is urea/urine. Pr. 167; electron transfer from the cathodes to water or protons. Pr. 173, 222; increased electron conductivity. In addition, UV-visible light illumination of the anode generates light-induced hole-electron pairs which further increases measured electrical conductivity. Furthermore, See Knier Pg 1-2; as indicated by Knier, photovoltaic cells (or solar cells) are made of semiconductor materials. When light energy strikes the solar cell, electrons are knocked loose from the atoms in the semiconductor material. The electrical conductors are attached to the anode and cathodes, forming an electrical circuit. The electrons {knocked off} can then be captured in the form of an electric current.); and boosting destruction and degradation of said at least one contaminant as a result of said electron pump or said electron driver (Fig. 17C; the photovoltaic cell receives sunlight, and that causes the anode and cathodes to undergo a redox (reduction-oxidation) reaction where electrons from the anode side are drawn and transferred to the cathode side that utilizes the electrons. Fig. 5A-C; utilizing a photovoltaic powered wastewater electrolysis system.). 
Hoffmann further indicates that the photovoltaic-powered wastewater electrolysis cell (PWEC) allows operation free of an electrical grid or from subsurface urban infrastructure. Therefore, the PWEC as an off-the-grid technology can be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use efficiency by wastewater reuse and reducing water consumption for energy production (See Hoffmann Pr. 149).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Jin’s system that is processing and treating wastewater, with Hoffmann’s utilization of a semi-conducting material in the form of silicon solar cells, in order to provide a sustainable, traditional infrastructure-free approach to the handling and processing of liquid wastewater treatment, which may be free of an electrical grid or from subsurface urban infrastructure (See Hoffmann par. [131-132]), allowing an off-the-grid technology to be integrated into a water management scenario in order to reduce pollutant loads to receiving water bodies or wastewater treatment plants, while enhancing the water use (See Hoffmann Pr. 149).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 54: The system of claim 28 wherein said contaminant is chosen from petroleum hydrocarbons, volatile organic compounds, semi-volatile organic compounds, ethers, fuel oxygenates, ketones, alcohols, amines, amides, monoaromatic compounds, chlorinated solvents, halogenated hydrocarbons, endocrine disrupting compounds, dioxanes, dioxins, polycyclic aromatic hydrocarbons, polychlorinated biphenyls, chlorobenzenes, phenols, chlorophenols, perfluorinated compounds, chemical oxygen demand, heavy metals, arsenic, selenium, nitrate, perchlorate, carbon dioxide, sulfur oxides, nitrogen oxides, and any combination thereof (See Jin par. [2, 43], contaminants like petroleum hydrocarbon, alcohols, and organic wastes).
Claim 55: The system of claim 28 wherein said environmental media is chosen from water, soil, sediment, groundwater, wastewater, surface water, gravel, coal, peat, fractured rock, air, flue gas, and any combination thereof (See Jin par. [46]; environmental media may be ground environment, wastewater, soil, groundwater, sediment, surface water, petroleum-impacted saturated soils, and the like).
Claim 56: The system of claim 28 wherein said semi-conducting material is chosen from silicon solar cells, perovskite, rutile, anatase, sphalerite, goethite, metal oxides, mixed metal oxides, metal sulfides, metalloids, and any combination thereof (See Hoffmann par. [98, 132, 157, 224, 226], Fig. 3C, 23A; silicon solar panel that contain solar cells 308).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fedorovich (WO2008059331), Cheng (WO2011011829).
Li (US2018/0230028) – wastewater to chemical fuel conversion device.
Curran – photocatalyst device that uses anode/cathodes.
Silver (US2013/0299400) – bio-electrochemical system for treating wastewater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779